



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Delacruz, 2013 ONCA 61

DATE: 20130130

DOCKET: C52656

Doherty, Simmons and Tulloch JJ.A.

Her Majesty the Queen

Respondent

and

Paul Delacruz

Appellant

Paul Aubin, for the appellant

Grace Choi, for the respondent

Heard:  January 29, 2013

On appeal from the conviction entered by a jury presided
    over by Justice D.F. Baltman of the Superior Court of Justice, dated December
    9, 2009 and the sentence imposed on June 7, 2010.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the trial judge on the meaning of the
    word report in s. 140(1)(c).  Those reasons are reported at (2009), 249
    C.C.C. (3d) 501:  see in particular paras. 15-22.

[2]

The two authorities referred to by the appellant turn on the findings on
    intent made by the trial judges in those cases.  To the extent that they
    suggest the report must be made to a police officer, we disagree with those
    authorities:  see
R. v. Duguay
, [1979] O.J. 4610 (Ont. Prov. Ct.);
R.
    v. McQuarrie
, [1992] M.J. No. 72 (Prov. Ct.)

[3]

There was ample evidence upon which the jury could conclude beyond a
    reasonable doubt that the appellant intended to mislead the police when he made
    the false allegations of serious criminal conduct to the Childrens Aid Society.

[4]

The instruction on the burden of proof was correct.  The fact that it
    could have been put another way is of no consequence.

[5]

The appeal is dismissed.


